 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16 Northern
 7   California Health and Welfare Trust Fund, et al.

 8                                     UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                                  Case No. 4:18-cv-04629-HSG
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND, et al.,                                           JUDGMENT PURSUANT TO
                                                                   STIPULATION     x
13                  Plaintiffs,                                    Time:        x
                                                                              x
14          v.                                                     Courtroom:   x
                                                                   Judge:       x
15   GUSTAVE ENTERPRISE INCORPORATED, a
     California Corporation, dba CREATIVE FLOOR
16   COVERINGS SALES AND SUPPLIES aka
     CREATIVE FLOOR COVERING
17
                    Defendant.
18

19          IT IS HEREBY STIPULATED and AGREED (the “Stipulation”) by and between the parties
20   hereto that Judgment shall be entered in the within action in favor of Plaintiffs District Council 16
21   Northern California Health and Welfare Trust Fund, et al. (“Plaintiffs” or “Trust Funds”) and against
22   Defendant Gustave Enterprise Incorporated, a California Corporation, dba Creative Floor Coverings
23   Sales and Supplies aka Creative Floor Covering (Collectively “Defendant” or “Creative Floor
24   Covering”), as follows:
25          1.      Defendant Creative Floor Covering is signatory to and bound by the terms of a Collective
26   Bargaining Agreement(s) (“Bargaining Agreement”) with the Plaintiff Union (“Union”). The Bargaining
27   Agreement is still in full force and effect.
28
                                                              1
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                    C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1          2.      Joseph Gustave McCallum confirms that he is the RMO/CEO/President of Creative Floor

 2   Covering, and is authorized to enter into this Stipulation on behalf of Creative Floor Covering.

 3          3.      Joseph Gustave McCallum (“Guarantor”) also confirms that he is personally guaranteeing

 4   the amounts due herein and confirms that he shall be added as a Defendant to the above-captioned

 5   action. Defendant Joseph Gustave McCallum and Defendant Creative Floor Covering (collectively

 6   “Defendants”) specifically consent to the Court’s jurisdiction, as well as the use of a Magistrate Judge

 7   for all proceedings, including entry of judgment herein. Defendants further confirm that all successors in

 8   interest, assignees, and affiliated entities (including, but not limited to, parent or other controlling

 9   companies), and any companies with which either Defendant joins or merges, if any, shall also be bound

10   by the terms of this Stipulation as Guarantors. This shall include any additional entities in which

11   Guarantor is an officer, owner or possesses any controlling ownership interest. All such entities shall

12   specifically consent to the Court’s jurisdiction, the use of a Magistrate Judge for all proceedings, and all

13   other terms herein, in writing, at the time of any assignment, affiliation or purchase.

14          4.      Defendants are currently indebted to the Trust Funds as follows:

15      Audit (January 1, 2015 through December 31, 2017)
        Principal Contributions:                                                                                                   $33,777.36
16
        Liquidated Damages (20%)                                                                                                    $6,755.47
17      5% Interest (through 4/30/19)                                                                                               $4,106.50
        Audit Fees:                                                                                                                 $3,938.00
18      Subtotal (amounts above):                                                                                                  $48,577.33
19      Attorneys’ Fees (through 4/18/19):                                                                                         $12,385.00
        Costs (through 4/18/19):                                                                                                      $723.17
20      TOTAL DUE:                                                                                                                 $61,685.50
21

22                   REQUIREMENTS UNDER THE TERMS OF THIS STIPULATION

23          5.      Notice requirements pursuant to the terms of this Stipulation are as follows:

24                  a) Notices to Defendants: Joseph Gustave McCallum, Creative Floor Covering, c/o
                       Edward Lai, Esq. Law Office of Edward M. Lai; 8055 Collins Drive, Suite 203;
25                     Oakland, CA 94621; elai@edwardlailaw.com
26
                    b) Notices to Plaintiffs: Michele R. Stafford, Saltzman & Johnson Law Corp., 1141
27                     Harbor Bay Parkway, Suite 100, Alameda, CA 94502; email:
                       mstafford@sjlawcorp.com
28
                                                              2
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                    C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1
               6.   The requirements pursuant to the terms of this Stipulation are as follows:
 2
                    a)     Monthly Payments: Defendants shall pay the amount of $54,930.03, representing
 3
     all of the above amounts, less liquidated damages in the amount of $6,755.47.
 4
                           i)      Payments in the amount of $1,265.00 per month shall begin on May 15,
 5
     2019, and continue on or before the 15th day of each month thereafter for a period of 48 months.
 6
     Plaintiffs may require that Defendants pay electronically by ACH/wire transfer, or by cashier’s check.
 7
                           ii)     Defendants shall have the right to increase the monthly payments at any
 8
     time and there is no penalty for prepayment.
 9
                           iii)    Payments shall be applied first to interest, at the rate of 5% per annum in
10
     accordance with the Bargaining Agreement(s) and Trust Agreements. Interest shall begin to accrue on
11
     May 1, 2019.
12
                    b)     Contributions: Beginning with contributions due for hours worked by
13
     Defendants’ employees during the month of March, 2019, and for every month thereafter until this
14
     Judgment is satisfied, Defendants shall remain current in reporting and payment of contributions due to
15
     Plaintiffs under the terms of the Collective Bargaining Agreement(s).
16
                    c)     Job Report: Beginning with the month of March, 2019, and for every month
17
     thereafter, Defendants shall fully disclose all jobs on which they are working by providing Plaintiffs
18
     with fully completed job reports on the form attached hereto as Exhibit A. Upon request by Plaintiffs,
19
     Defendants shall also provide Plaintiffs with copies of Certified Payroll Reports.
20
                    d)     Audit: Defendants shall immediately comply with an audit of Defendants’ payroll
21
     records for the period from January 1, 2018 through the present, pursuant to the requirements of the
22
     Bargaining Agreement(s) and/or Trust Agreements. Defendants must contact the auditor within seven
23
     days of the date that this Stipulation is executed, and must schedule the audit as requested and provide
24
     all required documents. Failure to comply with this provision shall constitute a default of the terms
25
     herein.
26
                           i)      In the event that amounts are found due to Plaintiffs as a result of the
27
     audit, Plaintiffs shall send a copy of the audit report and written demand for payment to Defendants. In
28
                                                              3
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                    C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1   the event that the audit findings are not contested, payment in full shall be delivered to Michele R.

 2   Stafford at the address provided above.

 3                          ii)     In the event that Defendants dispute the audit findings, Defendants must

 4   provide the dispute in writing, with all supporting documentation, within ten days of the date of the

 5   demand. Defendants shall be notified as to whether revisions will be made to the audit. If revisions are

 6   not made, payment will be immediately due. If revisions are made, payment in full of the revised

 7   amount shall be immediately due.

 8                          iii)    If Defendants are unable to make payment in full, Defendants may submit

 9   a request to add the amounts found due to this Stipulation. If the Stipulation is so revised, Defendants

10   shall execute the Amended Judgment or Amendment to Judgment within ten days of receipt. Failure to

11   execute the revised agreement shall constitute a default of the terms herein.

12                          iv)     Failure by Defendants to submit either payment in full or a request to add

13   the amounts due to this Judgment within ten days of receipt shall constitute a default of the obligations

14   under this agreement. All amounts found due on audit shall immediately become part of this Judgment.

15                  e)      Fees: Defendants shall pay all additional attorneys’ fees and costs incurred

16   through Satisfaction of Judgment, whether or not a default occurs.
17          7.      In summary, Defendants shall deliver the following payments and documents to
18   Plaintiffs, at the following locations, on or before the following delivery deadlines, until this Stipulation
19   has been fully satisfied:
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
                                                              4
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                    C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1           Required Submissions                Delivery deadlines1                             Delivery locations
         Stipulated payments in the             15th day of each month                           Michele R. Stafford
 2       amount of $1,265.00 per month            (5/15/19 – 4/15/23)                      Saltzman & Johnson Law Corp.
 3       payable to District Council 16                                                  1141 Harbor Bay Parkway, Ste 100,
         Northern California Trust Funds                                                        Alameda, CA 94502
 4
         Current contribution reports           15th day of each month                         District Council 16 Northern
 5       and payments                           (beginning 4/30/19 for                            California Trust Funds
         payable to District Council 16         3/19 hours. Thereafter                                 P.O Box 4816
 6       Northern California Trust Funds       continuing on the 15th of                           Hayward, CA 94540
 7                                              the month i.e. 5/15/19
                                                    for 4/19 hours)                                 Plus copies to:
 8                                                                                          compliance@sjlawcorp.com
                                                                                               (subject: “Creative Floor
 9                                                                                                   Covering”);
                                                                                                           or
10
                                                                                                  Michele R. Stafford
11                                                                                         Saltzman & Johnson Law Corp.
                                                                                         1141 Harbor Bay Parkway, Ste 100,
12                                                                                               Alameda, CA 94502

13       Completed job reports (form            15th day of each month                        compliance@sjlawcorp.com
         attached as Exhibit A to               (beginning 4/30/19 for                           (subject: “Creative Floor
14
         Stipulation)                           3/19 hours. Thereafter                                  Covering”)
15                                             continuing on the 15th of                                     or
         and Certified Payroll (if              the month i.e. 5/15/19                              Michele R. Stafford
16       requested)                                 for 4/19 hours)                          Saltzman & Johnson Law Corp.
                                                                                               1141 Harbor Bay Parkway,
17                                                                                                       Suite 100
18                                                                                                 Alameda, CA 94502

19           8.      Failure to comply with any of the above terms, including submitting a payment that does

20   not clear the bank, shall constitute a default of the obligations under this Stipulation.

21                        DEFAULTS UNDER THE TERMS OF THIS STIPULATION

22           9.      If default occurs, Plaintiffs shall make a written demand to Defendants to cure said

23   default within seven (7) days of the date of the notice from Plaintiffs. In the event default is not cured

24   within the required time frame, all amounts remaining due hereunder (after application of principal

25   payments made, if any) shall be due and payable on demand by Plaintiffs. These amounts shall include

26

27   1
      If the Stipulation has not been fully satisfied by 4/15/23, all monthly submission requirements shall continue
28   until all amounts have been paid and a Satisfaction of Judgment has been filed with the Court.
                                                                 5
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                       C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1   any additional (current) contributions/liquidated damages/interest, and additional attorney’s fees and

 2   costs incurred herein.

 3          10.     Any unpaid or late-paid contributions, together with 20% liquidated damages and 5% per

 4   annum interest, shall become part of this Judgment. Plaintiffs reserve all rights available to collect any

 5   contributions and related amounts not included herein. This includes, but is not limited to, any amounts

 6   due pursuant to employee timecards or paystubs, by audit, or other means. Should Defendants fail to

 7   submit a report for any month, contributions shall be estimated pursuant to Trust Fund policy.

 8   Defendants specifically waive the defense of the doctrine res judicata as to any such additional amounts

 9   determined as due.

10          11.     A Writ of Execution may be obtained without further notice, in the amount of the unpaid

11   balance plus any additional amounts due under the terms herein. Such Writ of Execution may be

12   obtained solely upon declaration by a duly authorized representative of Plaintiffs setting forth the

13   balance due as of the date of default.

14                                     MISCELLANEOUS PROVISIONS

15          12.     The above requirements remain in full force and effect regardless of whether or not
16   Defendants have ongoing work, whether Defendants’ account with the Trust Funds is active, or whether
17   Defendants are signatory to a Collective Bargaining Agreement with the Union. If, for any reason,
18   Defendants have no work to report during a given month, Defendants shall submit the job report form
19   (Exhibit A attached hereto) indicating that there are no current jobs. If Defendants have no contributions
20   to report, Defendants shall submit the applicable contribution report stating “no employees.” If
21   Defendants both properly terminate its contract with the Union and inactivates its account with the Trust
22   Funds, and Plaintiffs’ Counsel receives official notice of same from the Union and Trust Funds, then the
23   requirement for Defendants to submit monthly contribution reports and monthly job reports on behalf of
24   Defendants pursuant to this stipulation shall terminate.
25          13.     Payments made by joint check shall be endorsed on behalf of Defendants prior to
26   submission, and may be applied toward Defendants’ monthly stipulated payment, provided that the
27   issuer of the joint check is not requesting a release in exchange for the payment. Joint checks for which a
28
                                                             6
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                   C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1   release is requested may not be applied toward Defendants’ monthly stipulated payment, but shall be

 2   deducted from the total balance owed under this Stipulation, provided the payment is for contributions

 3   included in this Stipulation.

 4          14.     Prior to the last payment pursuant to this Stipulation, Plaintiffs shall advise Defendants as

 5   to the final amount due, including additional interest, any current contributions and related amounts, and

 6   all additional attorneys’ fees and costs incurred by Plaintiffs, whether or not Defendants default herein.

 7   Any additional amounts due shall be paid in full with the final stipulated payment due on April 15, 2023.

 8          15.     Defendants waive any notice of Entry of Judgment or of any Request for a Writ of

 9   Execution, and expressly waive all rights to stay of execution and appeal.

10          16.     Any failure on the part of Plaintiffs to take any action as provided herein in the event of

11   any breach of the provisions of this Stipulation shall not be deemed a waiver of any subsequent breach.

12          17.     The parties agree that any payments made pursuant to the terms of this Judgment shall be

13   deemed to have been made in the ordinary course of business as provided under 11 U.S.C. Section

14   547(c)(2) and shall not be claimed by Defendants as a preference under 11 U.S.C. Section 547 or

15   otherwise.

16          18.     Should any provisions of this Stipulation be declared or determined by any court of

17   competent jurisdiction to be illegal, invalid, or unenforceable, the legality, validity, and enforceability of

18   the remaining parts, terms or provisions shall not be affected thereby and said illegal, unenforceable or

19   invalid part, term, or provisions shall be deemed not to be part of this Stipulation.

20          19.     This Stipulation is limited to the agreement between the parties with respect to the unpaid

21   and delinquent contributions and related sums enumerated herein, owed by Defendants to Plaintiffs.

22   This Stipulation does not in any manner relate to withdrawal liability claims, if any. Defendants

23   acknowledge that Plaintiffs expressly reserve their right to pursue withdrawal liability claims, if any,

24   against Defendants and control group members, as provided by Plaintiffs’ Plan documents, Trust

25   Agreements incorporated into their Bargaining Agreements, and applicable laws and regulations.

26          20.     This Stipulation contains all of the terms agreed to by the parties and no other agreements

27   have been made. Any changes to this Stipulation shall be effective only if made in writing and signed by

28
                                                               7
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                     C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1   all parties hereto.

 2           21.     This Stipulation may be executed in any number of counterparts and by facsimile, each of

 3   which shall be deemed an original and all of which shall constitute the same instrument.

 4           22.     Defendants represent and warrant that they have had the opportunity to be or have been

 5   represented by counsel of their own choosing in connection with entering this Stipulation under the

 6   terms and conditions set forth herein, that they have read this Stipulation with care and are fully aware

 7   of and represent that they enter into this Stipulation voluntarily and without duress.

 8           23.     The parties agree that the Court shall retain jurisdiction of this matter until this Judgment

 9   is satisfied.

10   DATED: April 19, 2019                              CREATIVE FLOOR COVERING, a
                                                        California Corporation
11

12
                                                By:
13                                                      Joseph Gustave McCallum, RMO/CEO/President
                                                        of Defendant Creative Floor Covering
14
     DATED: April 19, 2019                              JOSEPH GUSTAVE MCCALLUM
15

16
                                                By:
17                                                      Joseph Gustave McCallum, individual Defendant
                                                        and Guarantor
18

19
     DATED: April 19, 2019                              DISTRICT COUNCIL 16 NORTHERN
20                                                      CALIFORNIA HEALTH AND WELFARE
                                                        TRUST FUND, et al.
21

22                                              By:
23                                                      Robert Williams
                                                        Trustee of Plaintiff Trust Funds
24
     DATED: April 19, 2019                              DISTRICT COUNCIL 16 NORTHERN
25                                                      CALIFORNIA HEALTH AND WELFARE
                                                        TRUST FUND, et al.
26

27                                              By:
                                                        Daryl Stacy
28                                                      Trustee of Plaintiff Trust Funds
                                                            8
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                      C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1

 2   APPROVED AS TO FORM:
 3
     DATED: April 19, 2019                         LAW OFFICES OF EDWARD LAI
 4

 5
                                           By:
 6                                                 Edward Lai, Esq.
                                                   Attorneys for Defendants and Guarantor
 7
     DATED: April 19, 2019                         BURNHAM AND BROWN
 8

 9
                                           By:
10                                                 Aimee Hamoy Esq.
                                                   Attorneys for Defendants and Guarantor
11
     DATED: April 19, 2019                         SALTZMAN AND JOHNSON LAW
12
                                                   CORPORATION
13

14                                         By:
                                                   Michele R. Stafford, Esq.
15                                                 Attorneys for Plaintiffs
16

17
     IT IS SO ORDERED.
18
     IT IS FURTHER ORDERED that the calendar in this matter is vacated, and that the Court shall retain
19   jurisdiction over this matter.

20   DATED: April 25, 2019

21                                            UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28
                                                           9
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                                 C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
 1                                   Exhibit A: JOB REPORT FORM
                        Completed Forms Due by the last business day of each month
 2            by email to compliance@sjlawcorp.com (subject line: Creative Floor Covering) , or
          delivered to Saltzman & Johnson, 1141 Harbor Bay Parkway, Ste. 100, Alameda, CA 94502
 3

 4                          Employer: CREATIVE FLOOR COVERING.
        Report for the month of _______________, 20__ Submitted by: ______________________
 5
     Project Name:                                                                                          Public or Private?
 6                                                                                                             (Circle one)
     Project Address:
 7

 8   General Contractor:

 9   General Contractor
     Address:
10   General Contractor                                       Project Manager
     Phone #:                                                 Name:
11   Project Manager                                          Project Manager
     Phone #:                                                 email address:
12   Contract #:                                              Contract Date:

13   Total Contract Value:
14   Work Start Date:                                         Work Completion
                                                              Date:
15
     Project Bond #:                                          Surety:
16

17   Project Name:                                                                                          Public or Private?
                                                                                                               (Circle one)
18   Project Address:

19   General Contractor:

20   General Contractor
     Address:
21   General Contractor                                       Project Manager
     Phone #:                                                 Name:
22
     Project Manager                                          Project Manager
23   Phone #:                                                 email address:
     Contract #:                                              Contract Date:
24
     Total Contract Value:
25
     Work Start Date:                                         Work Completion
26                                                            Date:
     Project Bond #:                                          Surety:
27
                               ***Attach additional sheets as necessary***
28
                                                       10
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:18-cv-04629-HSG
                                              C:\Users\rileyn\AppData\Local\Temp\notes06E812\Judgment Pursuant to Stipulation.docx
